569 F.3d 1142 (2009)
UNITED STATES of America, Plaintiff-Appellee,
v.
Malik SMITH, Defendant-Appellant.
No. 05-50375.
United States Court of Appeals, Ninth Circuit.
June 25, 2009.
Craig Missakian, Esquire, Michael J. Raphael, Esquire, Erik M. Silber, Office of the U.S. Attorney, Los Angeles, CA, for Plaintiff-Appellee.
Davina T. Chen, Assistant Federal Public Defender, Federal Public Defender's Office, Los Angeles, CA, for Defendant-Appellant.
Before: ALEX KOZINSKI, Chief Judge, MARY M. SCHROEDER, STEPHEN REINHARDT, ANDREW J. KLEINFELD, HAWKINS, SUSAN P. GRABER, KIM McLANE WARDLAW, RONALD M. GOULD, RICHARD A. PAEZ, MARSHA S. BERZON and SANDRA S. IKUTA, Circuit Judges.

ORDER
A majority of the panel has voted to deny the remaining requests in Appellant's Petition for Additional Rehearing By Limited En Banc Panel not addressed in the Order Amending Opinion, filed on April 9, 2009.
The requests in Appellant's Petition not addressed in the Order Amending Opinion are DENIED.